department of the treasury a internal_revenue_service washington d c date dec contact person id number th l oh oz- f- employer_identification_number legend a b dear sir or madam telephone number ti - ot this is in response to a letter from your authorized representative requesting a series of rulings on your behalf regarding the tax consequences associated with the purchase from and subsequent lease of certain real and personal_property to b a and b are exempt from federal_income_tax under sec_501 of the internal_revenue_code and are classified as nonprivate foundations under sec_509 a and b operate hospitals you have stated that to improve access and better serve the needs of their respective communities b has agreed to sell its hospital facilities and related equipment to a in order to construct a new hospital the parties have agreed that after the sale b will lease back its hospital facilities until the new hospital is built you have stated that the transaction is expected to occur in two phases at the phase one closing a will pay the purchase_price for the transfer by b of title to the real_estate buildings and equipment other then the delivery rooms and will lease the property and equipment back to b pursuant to a lease at the phase two closing which is expected to occur no more than years later the delivery rooms inventory supplies and certain contracts will be assigned to a the lease with b will be terminated and a will take operational control of the hospital facilities and equipment under the acquisition documents b as b is currently using the property to operate a hospital is required to use the leased property for the same purposes you have requested the following rulings in connection with the affiliations and subsequent activities and transactions described above the transactions described herein will not jeopardize the tax-exempt status of a or any of its tax-exempt affiliates under sec_501 of the code the lease of the hospital facilities and equipment to b will not constitute the operation of an unrelated_trade_or_business by a pursuant to sec_511 through of the code the lease of hospital facilities by a to b pursuant to the terms of the lease will not cause the receipt by a of unrelated_debt-financed_income within the meaning of sec_514 of the code sec_501 of the code provides an exemption from federal_income_tax for organizations described in sec_501 including organizations that are organized and operated exclusively for charitable educational or scientific purposes sec_1_501_c_3_-1 of the income_tax regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense revrul_69_545 1969_2_cb_117 acknowledges that the promotion of health is a charitable purpose within the meaning of sec_501 of the code sec_511 of the code imposes a tax on the unrelated_business_income of organizations described in sec_501 sec_512 of the code defines unrelated_business_taxable_income as the gross_income derived by an organization from any unrelated_trade_or_business regularly carried on by it less the allowable deductions which are directly connected with the carrying on of the trade_or_business with certain modifications sec_513 of the code defines unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of the organization for funds or the use it makes of the profits derived to the exercise of the organization's exempt purposes or functions sec_1_513-1 of the regulations provides in part that a trade_or_business is related to exempt purposes only where the conduct of the business activities has a causal relationship to the achievement of exempt purposes and it is substantially related for purposes of sec_513 of the code only if the causal relationship is a substantial one thus for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of exempt purposes sec_514 requires unrelated_business_income attributable to debt-financed_property to be included within the calculation of an organization’s unrelated_business_taxable_income the transactions described herein will not adversely affect the tax exempt status of aor any of its affiliates under sec_501 of the code as they will continue to promote health within the meaning of revrul_69_545 in addition the transactions described in this letter will not result in the receipt by a of unrelated_business_taxable_income under sec_511 through of the code because these activities will be substantially related to the accomplishment of a’s exempt purposes by assuring that the community will continue to have access to critical hospital facilities while new hospital facilities are being built the limited five year duration of the lease is consistent with the amount of time needed to construct the new hospital therefore the end result will be that the community will have an additional hospital in the area with no lapse in hospital services accordingly based on all the facts and circumstances described above we rule the transactions described herein will not jeopardize the tax-exempt status of a or any of its tax-exempt affiliates under sec_501 of the code the lease of the hospital facilities and equipment to b will not constitute the operation of an unrelated_trade_or_business by a pursuant to sec_511 through of the code the lease of hospital facilities by a to b pursuant to the terms of the lease will not cause the receipt by a of unrelated_debt-financed_income within the meaning of sec_514 of the code these rulings are based on the understanding that there will be no material changes in the facts upon which they are based these rulings are directed only to the organization that requested them sec_6110 of the code provides that they may not be used or cited by others as precedent these rulings do not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described please keep a copy of these rulings in your permanent records sincerely marvin friedlander manager exempt_organizations technical group
